Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-8 and 10- 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-18 and 20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction among Invention l and ll and Species l and ll as set forth in the Office action mailed on 8/29/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in an interview with James Wimpe on 12/31/20. 

The application has been amended as follows: 
The following claims have been amended: 


1. (Currently Amended) A ring seal assembly, comprising:
 a first seal seat;
  a second seal seat axially abutting the first seal seat;
two or more seal rings disposed axially between the first seal seat and the second seal seat; 
one or more pilot features disposed at one or more of the first seal seat or the second seal seat to radially locate a ring seal of the two or more seal rings during assembly of the ring seal assembly; and

wherein the one or more pilot features includes a ramp portion to guide a seal ring of the two or more seal rings radially outwardly into a radial position outboard of the one or more pilot features 

2.    (Currently Amended) The ring seal assembly of claim 1, wherein the first seal seat
 includes:
a first pilot of the one or more pilot features extending from the first seal seat, [a] the first seal ring of the two or more seal rings disposed radially outboard of the first pilot.


5.    (Currently Amended) The ring seal assembly of claim 2, wherein the first pilot is configured to guide [a] the second seal ring to a radial position outboard of the first pilot upon installation of the second seal ring and the second seal seat.

6.    (Currently Amended) The ring seal assembly of claim 2, wherein the second seal seat includes:
a second pilot of the one or more pilot features extending from the second seal seat, [a] the second seal ring of the two or more seal rings disposed radially outboard of the second pilot.


10.    (Currently Amended) The ring seal assembly of claim 1, wherein the spring 

12.    (Currently Amended) A method of installing a ring seal assembly, comprising:
provided a first seal seat;
          a second seal seat axially abutting the first seal seat;
two or more seal rings disposed axially between the first seal seat and the second seal seat; 
one or more pilot features disposed at one or more of the first seal seat or the second seal seat to radially locate a ring seal of the two or more seal rings during assembly of the ring seal assembly; and
a spring disposed between a first seal ring and a second seal ring of the two or more seal rings to axially locate the first seal ring and the second seal ring in the ring seal assembly; further comprising the steps of:
securing [a] the first seal seat at a rotating component;
inserting [a] the first seal ring onto the first seal seat; 
installing [a] the second seal ring and [a] the second seal seat to the rotating component, the second seal ring guided into a selected radial position via the one or more pilot features 
positioning [a] the spring 
wherein the one or more pilot features includes a ramp portion to guide a seal ring of the two or more seal rings radially outwardly into radial position outboard of the one or more pilot features 

13.    (Currently Amended) The method of claim 12, further comprising radially locating the first seal ring radially outboard of a first pilot of the one or more pilot features extending from the first seal seat.


16.    (Currently Amended) The method of claim 13, further comprising guiding the second seal ring into the selected radial position via a second pilot of the one or more pilot features extending from the second seal seat.







Reasons for Allowance
5.	Claims 1-8, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding to Claims 1 and 12, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a ring seal assembly/method having a first seal seat, a second seal seat axially abutting the first seal seat, two or more seal rings disposed axially between the first seal seat and the second seal seat, one or more pilot features disposed at one or more of the first seal seat or the second seal seat to radially locate a ring seal of the one or more seal rings during assembly of the ring seal assembly, the one or more pilot features including a ramp portion to guide a seal ring of the two or more seal rings radially outwardly into a radial position outboard of the one or one or more pilot feature, a spring disposed between a first and second seal ring of the two or more seal rings to axially located the first seal ring and the second seal ring in the ring seal assembly. Additional pertinent art considered includes Miller et al. (US 10,145,255) which teaches a ring assembly (62), a first seal seat (70), a second seal seat (72), two or more seal rings (66, 68), one or more pilot feature (78, 86), and spring member (74). However, the patent of Miller et al. (US 10,145,255) does not disclose a ramp portion to guide a seal ring of the two or more seal rings radially outwardly into a radial position. Miller et al. (US 10,145,255) also is not available as prior art since it is commonly owned by United Technologies Corporation and also shares a same inventor and therefore falls under 102(b)(2) exception and therefore not prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/NIRVANA DEONAUTH/Examiner, Art Unit 3726      



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726